     Case 2:19-cv-00243-KJM-CKD Document 27 Filed 10/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PAUL GEORGE STEVENSON,                           No. 2:19-cv-00243 KJM CKD
12                       Plaintiff,
13           v.                                        ORDER
14    ANDREW SAUL, Commissioner of Social
      Security,
15
                         Defendant.
16

17

18          Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”) denying an application for disability insurance benefits under Title II of the

20   Social Security Act (“Act”).

21          On July 1, 2020, the magistrate judge filed findings and recommendations, which

22   contained notice to the parties that any objections to the findings and recommendations were to be

23   filed within fourteen days. Plaintiff has filed objections, ECF No. 25, and defendant a response to

24   the objections, ECF No. 26.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

27   findings and recommendations to be supported by the record and by the proper analysis.

28   ////
                                                      1
     Case 2:19-cv-00243-KJM-CKD Document 27 Filed 10/05/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDRED that:
 2         1. The July 1, 2020 findings and recommendations are adopted in full;
 3         2. Plaintiff’s motion for summary judgment (ECF No. 13) is denied;
 4         3. The Commissioner’s cross-motion for summary judgment (ECF No. 22) is granted;
 5   and
 6         4. Judgment is entered for the Commissioner.
 7   DATED: October 2, 2020.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
